Citation Nr: 9926689	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  93-09 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension benefits, including whether the debt was 
properly created.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to January 
1946.  In August 1992 the Department of Veterans Affairs (VA) 
Regional Office (RO), St. Petersburg, Florida, terminated the 
veteran's award of Section 306 disability pension effective 
in January 1990 due to excess income.  This action resulted 
in an overpayment reported to be in the amount of $4,495.  In 
October 1992 the regional office Committee on Waivers and 
Compromises denied the veteran's request for waiver of 
recovery of the overpayment.  The veteran appealed the 
creation of the indebtedness and also appealed the denial of 
his request for waiver of recovery of the overpayment.  The 
case was initially before the Board of Veterans' Appeals 
(Board) in March 1995 when it was remanded for further 
action.  The case is again before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.

2.  The veteran had been in receipt of the protected rate of 
Section 306 disability pension of $145 per month.  His wife 
was included as a dependent on his award.  

3.  In October 1989, the veteran reported that he was in 
receipt of Social Security benefits of $513.90 per month and 
his wife was in receipt of Social Security benefits of 
$607.90 per month.  He listed unreimbursed medical expenses 
paid during 1989 of $2,850.  

4.  In August 1992 the regional office terminated the 
veteran's award of Section 306 disability pension effective 
in January 1990 due to excess income, including $679 interest 
and $2,750 received by his wife from a Profit Sharing plan.  
This action resulted in an overpayment calculated as $4,495.  

5.  The net countable income of the veteran for 1989 was in 
excess of $10,350.  

6.  There was some fault on the part of the veteran in 
creation of the overpayment by failing to promptly report the 
receipt of the Profit Sharing benefits and interest in 1989.  
Recovery of the overpayment would not seriously impair the 
veteran's ability to meet his necessary family living 
expenses.  


CONCLUSIONS OF LAW

1.  The veteran's award of Section 306 disability pension was 
properly terminated effective in January 1990 due to excess 
1989 income.  The overpayment of Section 306 disability 
pension was therefore properly created.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.26, 3.260, 3.362, 3.660 (1998).

2.  Recovery of the overpayment of Section 306 disability 
pension would not be against the principle of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§ 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed to the extent possible.  
In this regard, pursuant to the Board remand, the regional 
office obtained an opinion from the regional counsel as to 
whether income received from Profit Sharing was a form of 
earned income.  The regional office also asked that the 
veteran provide information in support of his claim including 
financial status reports and a letter from his wife's former 
employer indicating whether her Profit Sharing benefit was 
being paid as a retirement benefit.  The veteran did not 
respond to the request.  Accordingly, the Board will base its 
decision on the evidence of record.

The rate of Section 306 disability pension to which a veteran 
with a dependent spouse was entitled on December 31, 1978, 
could be continued in 1990 if his countable income for 1989 
was $10,350 or less.  38 C.F.R. § 3.26.

In determining annual income for purposes of Section 306 
disability pension, payments of any kind or from any source 
are counted as income unless specifically excluded.  Income 
is counted for the calendar year in which it is received.  
Income is determined by the total amount received or 
anticipated during the calendar year.  38 C.F.R. §§ 3.252, 
3.260.

In determining income for Section 306 disability pension, 
10 percent of Social Security and other retirement payments 
received by a veteran or his spouse is excluded.  The 
remaining 90 percent is counted as income when received.  
38 C.F.R. § 3.262(e)(f).

Where Section 306 disability pension is payable to a veteran 
who is living with a spouse, there will be included as income 
of the veteran all income of a spouse in excess of whichever 
is the greater, $2,454 (effective for 1989) or the total 
earned income of the spouse, which is reasonably available to 
or for the veteran, unless hardship to the veteran would 
result.  38 C.F.R. § 3.262.

For purposes of Section 306 disability pension, there will be 
excluded unreimbursed amounts paid by the veteran for unusual 
medical expenses.  Unreimbursed amounts which exceed 5 
percent of the veteran's reported annual income are 
considered unusual.  38 C.F.R. § 3.262.

Where reduction or discontinuance of a running award of 
Section 306 pension is required because of an increase in 
income, which increase could not reasonably have been 
anticipated based on the amount actually received from that 
source the year before, the reduction or discontinuance will 
be made effective the end of the year in which the increase 
occurred.  38 C.F.R. § 3.660.

In this case, the record indicates that for 1989, the veteran 
had Social Security benefits of $513.90 per month or $6,166 
per year and his wife had Social Security benefits of $607.90 
per month or $7,294 per year.  The total gross Social 
Security benefits for the veteran and his spouse were 
$13,460.  When 10 percent of that amount is deducted the 
result is $12,113.  The record reflects that the veteran's 
spouse also received $2,750 from her company and when 
10 percent of that sum is deducted the result is $2,475.  The 
veteran and his spouse also received $679 in interest in 
1989.  Thus, the combined net Social Security benefits, 
company retirement and interest was $15,267.  When the 
applicable portion of the unreimbursed medical expenses of 
$2,850 or $2,006 is deducted the result is $13,261.  The 
spousal exclusion for 1989 was $2,454.  When that amount is 
deducted the net countable income of the veteran and his 
spouse for 1989 was $10,807.  That amount was in excess of 
the limit of $10,350 for a married veteran for 1989.  It 
follows that the veteran's Section 306 disability pension was 
properly terminated effective in January 1990 under the end-
of-the-year rule.

The veteran was in receipt of Section 306 disability pension 
at the protected rate of $145 per month.  During the period 
from January 1990 until August 1992 when his benefits were 
retroactively terminated, he received the sum of $4,495 to 
which he was not entitled.  That amount represents the amount 
of the overpayment and the overpayment was accordingly 
properly created.  

The veteran has not contested the amounts of Social Security 
benefits, interest income and company benefits received by 
his wife in 1989.  However, he has asserted that his wife's 
company benefit was income from Profit Sharing.  Therefore, 
it should have been considered earned income and excluded 
from countable income.  In a March 1998 opinion, the VA 
regional counsel indicated that the VA regulations did not 
contain any definition of either Profit Sharing or earned 
income.  However, it was noted that the Internal Revenue 
Code's definition of "earned income" included wages, salaries 
or professional fees but did not include the compensation 
derived by a taxpayer for personal services rendered by him 
to a corporation which represented a distribution of earnings 
or profits rather than a reasonable allowance as compensation 
for personal services actually rendered.  The regional 
counsel expressed an opinion that the monies paid to an 
employee as a distribution of earnings or profits (Profit 
Sharing) would not be "earned income."  The Board notes 
further that in a July 1990 opinion, the General Counsel of 
the VA held that for purposes of improved pension, a payment 
received as a result of a pensioner's withdrawal of his or 
her contributions to a retirement fund would be considered as 
income.  That situation is analogous to the instant case.  
The Board accordingly concludes that the company benefit 
received by the veteran's spouse in 1989 would not constitute 
earned income and would be countable income of the veteran. 
The Board notes further that even if the $2,750 received by 
the veteran's wife in 1989 was excluded from countable 
income, his net countable income for purposes of Section 306 
disability pension would still have been in excess of $10,350 
since if the $2,750 was excluded, the $2,454 spousal 
exclusion could not have been considered.  38 C.F.R. § 3.262.

The regional office Committee on Waivers and Compromises has 
apparently held that there was no fraud, misrepresentation or 
bad faith on the part of the veteran in creation of the 
overpayment.  That determination was favorable to the 
appellant.  It was not appealed and is thus not before the 
Board for consideration.  Thus his request for waiver of 
recovery of the overpayment is not barred on the basis of any 
of those factors.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  
However, it was held that there had been fault on his part in 
creation of the overpayment and that failing to make 
restitution would result in unjust enrichment for the 
veteran.  It was concluded that recovery of the overpayment 
would not be against the principle of equity and good 
conscience and the veteran's request for waiver of recovery 
of the overpayment was denied. 

In determining whether recovery of an indebtedness from a 
veteran would be against equity and good conscience the facts 
and circumstances in the particular case must be weighed 
carefully.  Different factors will enter into such decision, 
such as the relative fault of the debtor, weighing such fault 
against any fault on the Government's part, whether there was 
any unjust enrichment, whether there would be undue financial 
hardship resulting from recovery of the overpayment, whether 
recovery of the overpayment would defeat the purpose of 
benefits otherwise authorized and whether the debtor 
relinquished a valuable right or changed position by reason 
of having relied upon the erroneous benefit.  38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.965.

In this case, the veteran had been informed that he should 
immediately report any change in income to the VA.  Although 
he received $679 in interest in 1989 and his wife received 
$2,750 in Profit Sharing from her company during that year, 
the veteran did not promptly report that income to the VA.  
Thus, there was some fault on his part in creation of the 
overpayment by failing to promptly report all of the family 
income to the VA.  

The record discloses that on the financial status report 
submitted by the veteran in September 1992, he indicated that 
the family monthly income consisting of Social Security 
benefits was $1,220 and that the family expenses were $1,233.  
However, the veteran did not report the amount of his wife's 
company benefit which was some $230 per month.  He also did 
not report the receipt of any interest.  Thus, it appears 
that the family monthly income exceeded the family expenses.  
The only assets reported by the veteran were real estate that 
apparently consisted of the family residence, furniture and 
household goods and a 1986 pickup truck.  However, he also 
reported only an indebtedness of $1,438 with a monthly 
payment of $102.  Thus, it does not appear that recovery of 
the overpayment in this case would result in any undue 
financial hardship for the veteran.  It should also be 
commented that the purpose of Section 306 disability pension 
is to provide an income supplement to veterans with very 
limited financial resources and in view of the current income 
of the veteran and his spouse, he does not fall within that 
category.  Thus, recovery of the overpayment in this case 
would not defeat the purpose for which the benefit was 
intended.  There is no indication that the veteran 
relinquished a valuable right or changed position by reason 
of having relied upon the erroneous benefit.  It also appears 
that the veteran would be unjustly enriched if he is 
permitted to retain the amount of the overpayment.  

In view of the aforementioned discussion, the Board concludes 
that recovery of the overpayment of Section 306 disability 
pension would not be against the principle of equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  
Accordingly, under the circumstances, it follows that 
favorable action in connection with the veteran's appeal is 
not in order.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material matter 
regarding the issue on appeal.  38 U.S.C.A. § 5107.


ORDER

The overpayment of Section 306 disability pension was 
properly created.  Entitlement to waiver of recovery of the 
overpayment is not established.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

